DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Response to Amendment
Examiner acknowledges the amendments to the claims received on 7/22/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 6 in the filing on 7/22/2022 that the cited prior art does not teach newly amended portions of the current independent claims.
Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied. 

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 7/22/2022 is moot in view of new grounds of rejection necessitated by the applicant’s amendment.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required:  
“generating… mechanical signal” in line 3 should read “generating… a mechanical signal,” for grammar correctness.  
“outside human audible spectrum,” in line 4 should read “outside the human audible spectrum,” for grammar correctness.  
“determine presence of objects” in line 9 should read “determine the presence of objects,” for grammar correctness.  
 “for frequency change,” in line 11 should read “for a frequency change,” for grammar correctness.  
Claim 5 is objected to because of the following informalities.  Appropriate correction is required:  
 “recognizing gesture of the user,” should read “recognizing a gesture of the user,” for grammar correctness.  
Claim 6 is objected to because of the following informalities.  Appropriate correction is required:  
“generate mechanical signal” in line 2 should read “generate a mechanical signal,” for grammar correctness.  
“outside human audible spectrum,” in line 3 should read “outside the human audible spectrum,” for grammar correctness.  
“determine presence of objects” in line 7-8 should read “determine the presence of objects,” for grammar correctness.  
“by frequency difference” in line 8 should read “by a frequency difference,” for grammar correctness.  
Claim 7 is objected to because of the following informalities.  Appropriate correction is required:  
“generating… mechanical signal” in line 3 should read “generating… a mechanical signal,” for grammar correctness.  
“outside of human audible spectrum,” in line 4-5 should read “outside of the human audible spectrum,” for grammar correctness.  
“determine presence of objects” in line 8-9 should read “determine the presence of objects,” for grammar correctness.  
 “for frequency change,” in line 10 should read “for a frequency change,” for grammar correctness.  
“using mechanical signal having a second predetermined frequency” in line 12 should read “using a second mechanical signal having a second predetermined frequency,” for grammar correctness and for clarity.  
Claim 11 is objected to because of the following informalities.  Appropriate correction is required:  
“generate mechanical signal” in line 4 should read “generate a mechanical signal,” for grammar correctness.  
“determine presence of objects” in line 8-9 should read “determine the presence of objects,” for grammar correctness.  
“by frequency difference,” in line 9 should read “by a frequency difference,” for grammar correctness.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “via inaudible sound,” in line 12.  The broadest reasonable interpretation of “sound” is a vibration that is heard by a human or animal.  A requirement for a vibration to be “sound” is that it needs to be heard.  In other words, all “sounds” are audible.  An “inaudible sound” is contradictory, and does not make sense.  One skilled in the arts is unable to determine what is an “inaudible sound.”  The Examiner interprets this limitation to mean sound outside the human audible spectrum, as recited in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann, US 20080232608 A1, (hereinafter Ullmann), in view of Milden, Patent Number US 10748529 B1 (hereinafter Milden).
Claim 1:  Ullmann teaches “A method for operating a… device (i.e. an audio reproduction device (CU) [Ullmann Abstract]), the method comprising the steps of:
generating, by the device, mechanical signal having at least one predetermined frequency outside human audible spectrum (i.e. Ultrasonic signal-generating means 6 for generating inaudible ultrasonic signals are integrated in the audio reproduction device CU [Ullmann 0024, Fig. 1, 3] note: ultrasonic signals are at a frequency outside human audible spectrum), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal, wherein the interaction is at least one of reflection and refraction (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3. The ultrasonic signal component UT1 is reflected at the chair 2 and diverted as reflected ultrasonic signal UR1 to the audio reproduction device CU, where it is received by ultrasonic signal-receiving means 5. Similarly, the ultrasonic signal component UT2 is reflected at the table 4 and the reflected ultrasonic signal UR2 is received by the ultrasonic signal-receiving means 5. Furthermore, the ultrasonic signal component UT3 is reflected at the listener 1 and the resulting reflected ultrasonic signal UR3 is received by ultrasonic signal-receiving means 5 [Ullmann 0025, Fig. 1, 3]);
detecting, by the device, the interacted mechanical signal (i.e. ultrasonic signal-receiving means 5… can preferably be in the form of a capacitor microphone… reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 [Ullmann 0026]);
processing, by the device, the detected signal to determine presence of objects within the area of effect (i.e. reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 is relayed to ultrasonic signal-processing means 7, where the echo patterns are analyzed [Ullman 0026, Fig. 1, 3]… the processing means 7 can recognize not only that the person is moving but can also recognize at what relative speed he is moving [Ullman 0028]) by comparing the detected signal to the generated signal for frequency change (i.e. the Doppler effect can be exploited to determine frequency shifts in reflected ultrasonic signals, which reflected ultrasonic signals are reflected at a moving object. The movement of this object causes the frequency shift… The ultrasonic signal-receiving means therefore receive… reflected signal components…The presence of frequency-shifted reflected ultrasonic signal components indicates that a moving person is in the listening room [Ullmann 0029]) the step of processing resulting in a control signal (i.e. the direction of movement and absolute speed of the detected person can be measured and supplied to the audio reproduction device as a component of the detection signal, in order at the audio reproduction device to change, if applicable, sound settings etc [Ullmann 0030]… as specific conditions obtain, for instance, the presence of the user of the audio/video system in the listening room… the audio/video system implements this behavior pattern by effecting the settings corresponding to that behavior pattern [Ullmann 0034]… detection by the processing means of persons in the listening room can also be used to extend the audio/video system according to the invention by giving it the function of an alarm system. For that purpose, the detection signal DS generated by the processing means 7 is designed to trigger an audible alarm device 9, such as, for example, a siren installed in the house, or to send an alarm message via a communications network 10, for example to a police station. Clearly, the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037] note: reflected frequency change results in a command (control signal) to change sound settings, change user profiles, play an alarm, call police, etc.); and 
controlling operation of the device based on the control signal (From above, Ullmann discloses a command (control signal) to change sound settings, change user profiles, play an alarm, call police, etc.).”
Ullman is silent regarding the device as a “single” device.
Milden teaches “A method for operating a single device (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device), the method comprising the steps of:
generating, by the device, mechanical signal having at least one predetermined frequency outside human audible spectrum (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal, wherein the interaction is at least one of reflection and refraction (i.e. device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24]);
detecting, by the device, the interacted mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
processing, by the device, the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27])… the step of processing resulting in a control signal (i.e. a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like [Milden Col 31 lines 23-27]… the voice activated device may be in storage and the voice trigger system 220 not needed. Thus, the voice trigger system 220 will be placed in a low-power or standby state [Milden Col 30 lines 53-56]); and 
controlling operation of the device based on the control signal (i.e. the voice activated device may be in storage and the voice trigger system 220 not needed. Thus, the voice trigger system 220 will be placed in a low-power or standby state [Milden Col 30 lines 53-56]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ullman to include the feature of having the ability to integrate a speaker into a single device as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to package the device more compactly.

Claim 4:  Ullmann and Milden teach all the limitations of claim 1, above.  Ullmann teaches “wherein the operation of the device comprises audio playback (i.e. detection by the processing means of persons in the listening room can also be used to extend the audio/video system according to the invention by giving it the function of an alarm system. For that purpose, the detection signal DS generated by the processing means 7 is designed to trigger an audible alarm device 9… the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037]).”  

Claim 5:  Ullmann and Milden teach all the limitations of claim 1, above.  Ullmann teaches “wherein the objects comprise a user, and the method further comprising the step of recognizing gesture of the user (i.e. detection by the processing means of persons in the listening room can also be used to extend the audio/video system according to the invention by giving it the function of an alarm system. For that purpose, the detection signal DS generated by the processing means 7 is designed to trigger an audible alarm device 9… the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037]… a person 1 enter the room after the alarm operating mode has been activated… the processing means 7 generate the detection signal DS, which triggers the alarm [Ullmann 0038] note: detects a person in the room as an object.  Note2: detects a user entering, which is a gesture).”  

Claim 6:  Ullmann teaches “A… device (i.e. an audio reproduction device (CU) [Ullmann Abstract]) comprising:
	a speaker operable to generate mechanical signal having at least one predetermined frequency outside human audible spectrum (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3 [Ullmann 0025, Fig. 1, 3]… Ultrasonic signal-generating means 6 for generating inaudible ultrasonic signals are integrated in the audio reproduction device CU [Ullmann 0024, Fig. 1, 3] note: ultrasonic signals are at a frequency outside human audible spectrum), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3. The ultrasonic signal component UT1 is reflected at the chair 2 and diverted as reflected ultrasonic signal UR1 to the audio reproduction device CU, where it is received by ultrasonic signal-receiving means 5. Similarly, the ultrasonic signal component UT2 is reflected at the table 4 and the reflected ultrasonic signal UR2 is received by the ultrasonic signal-receiving means 5. Furthermore, the ultrasonic signal component UT3 is reflected at the listener 1 and the resulting reflected ultrasonic signal UR3 is received by ultrasonic signal-receiving means 5 [Ullmann 0025, Fig. 1, 3]);
	a microphone operable to detect the interacted mechanical signal (i.e. ultrasonic signal-receiving means 5… can preferably be in the form of a capacitor microphone… reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 [Ullmann 0026]);
	a processor (i.e. processing means 7… are realized as a digital signal processor (DSP) [Ullmann 0026]) operable to process the detected signal to determine presence of objects within the area of effect (i.e. reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 is relayed to ultrasonic signal-processing means 7, where the echo patterns are analyzed [Ullman 0026, Fig. 1, 3]… the processing means 7 can recognize not only that the person is moving but can also recognize at what relative speed he is moving [Ullman 0028]) by frequency difference between the generated signal and the detected signal (i.e. the Doppler effect can be exploited to determine frequency shifts in reflected ultrasonic signals, which reflected ultrasonic signals are reflected at a moving object. The movement of this object causes the frequency shift… The ultrasonic signal-receiving means therefore receive… reflected signal components…The presence of frequency-shifted reflected ultrasonic signal components indicates that a moving person is in the listening room [Ullmann 0029]) to result in a control signal (i.e. the direction of movement and absolute speed of the detected person can be measured and supplied to the audio reproduction device as a component of the detection signal, in order at the audio reproduction device to change, if applicable, sound settings etc [Ullmann 0030]… as specific conditions obtain, for instance, the presence of the user of the audio/video system in the listening room… the audio/video system implements this behavior pattern by effecting the settings corresponding to that behavior pattern [Ullmann 0034]… detection by the processing means of persons in the listening room can also be used to extend the audio/video system according to the invention by giving it the function of an alarm system. For that purpose, the detection signal DS generated by the processing means 7 is designed to trigger an audible alarm device 9, such as, for example, a siren installed in the house, or to send an alarm message via a communications network 10, for example to a police station. Clearly, the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037] note: reflected frequency change results in a command (control signal) to change sound settings, change user profiles, play an alarm, call police, etc.); and
	said processor further operable to control operation of the device based on the control signal (From above, Ullmann discloses a command (control signal) to change sound settings, change user profiles, play an alarm, call police, etc.).”  
Ullman is silent regarding the device as a “single” device.
Milden teaches “A single device (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device) comprising:
a speaker operable to generate mechanical signal having at least one predetermined frequency outside human audible spectrum (i.e. device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216) [Milden Col 31 lines 15-18]… device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24]);
a microphone operable to detect the interacted mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
a processor (i.e. one or more processors [Milden Col 33 line 60]) operable to process the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27])… to result in a control signal (i.e. a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like [Milden Col 31 lines 23-27]… the voice activated device may be in storage and the voice trigger system 220 not needed. Thus, the voice trigger system 220 will be placed in a low-power or standby state [Milden Col 30 lines 53-56]); and
said processor further operable to control operation of the device based on the control signal (i.e. the voice activated device may be in storage and the voice trigger system 220 not needed. Thus, the voice trigger system 220 will be placed in a low-power or standby state [Milden Col 30 lines 53-56]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ullman to include the feature of having the ability to integrate a speaker into a single device as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to package the device more compactly.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann, in view of Leon et al, Patent Application Number US 20080125172 A1 (hereinafter “Leon”).
Claim 7:  Ullmann teaches “A method for operating a plurality of devices (i.e. audio reproduction device CU… audio channels are relayed… wirelessly to loudspeaker units [Ullmann 0023, Fig. 1, 3]), the method comprising the steps of:
generating, by a first device, one of the plurality of devices, mechanical signal having a first predetermined frequency outside of human audible spectrum (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3 [Ullmann 0025, Fig. 1, 3]… Ultrasonic signal-generating means 6 for generating inaudible ultrasonic signals are integrated in the audio reproduction device CU [Ullmann 0024, Fig. 1, 3] note: ultrasonic signals are at a frequency outside human audible spectrum.  Note2: although reproduced by a speaker, the ultrasonic signals are generated by element 6, which in Fig. 3, is integrated into the audio reproduction device element CU, and receiving means element 5), the mechanical signal interacting with objects within an area of effect of the generated mechanical signal (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3. The ultrasonic signal component UT1 is reflected at the chair 2 and diverted as reflected ultrasonic signal UR1 to the audio reproduction device CU, where it is received by ultrasonic signal-receiving means 5. Similarly, the ultrasonic signal component UT2 is reflected at the table 4 and the reflected ultrasonic signal UR2 is received by the ultrasonic signal-receiving means 5. Furthermore, the ultrasonic signal component UT3 is reflected at the listener 1 and the resulting reflected ultrasonic signal UR3 is received by ultrasonic signal-receiving means 5 [Ullmann 0025, Fig. 1, 3]);
detecting, by the first device, the interacted mechanical signal (i.e. ultrasonic signal-receiving means 5… can preferably be in the form of a capacitor microphone… reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 [Ullmann 0026] note: Fig. 3 shows receiving means element 5 is integrated into signal generating means 6, and audio reproduction device CU);
processing, by the first device (i.e. processing means 7 are here advantageously integrated in the audio reproduction device CU [0026, Fig. 1, 4]), the detected signal to determine presence of objects within the area of effect (i.e. reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 is relayed to ultrasonic signal-processing means 7, where the echo patterns are analyzed [Ullman 0026, Fig. 1, 3]… the processing means 7 can recognize not only that the person is moving but can also recognize at what relative speed he is moving [Ullman 0028]) by comparing the detected signal to the generated signal for frequency change (i.e. the Doppler effect can be exploited to determine frequency shifts in reflected ultrasonic signals, which reflected ultrasonic signals are reflected at a moving object. The movement of this object causes the frequency shift… The ultrasonic signal-receiving means therefore receive… reflected signal components…The presence of frequency-shifted reflected ultrasonic signal components indicates that a moving person is in the listening room [Ullmann 0029]) the process resulting in a control signal (i.e. the direction of movement and absolute speed of the detected person can be measured and supplied to the audio reproduction device as a component of the detection signal, in order at the audio reproduction device to change, if applicable, sound settings etc [Ullmann 0030]… as specific conditions obtain, for instance, the presence of the user of the audio/video system in the listening room… the audio/video system implements this behavior pattern by effecting the settings corresponding to that behavior pattern [Ullmann 0034]… detection by the processing means of persons in the listening room can also be used to extend the audio/video system according to the invention by giving it the function of an alarm system. For that purpose, the detection signal DS generated by the processing means 7 is designed to trigger an audible alarm device 9, such as, for example, a siren installed in the house, or to send an alarm message via a communications network 10, for example to a police station. Clearly, the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037] note: reflected frequency change results in a command (control signal) to change sound settings, change user profiles, play an alarm, call police, etc.);
broadcasting the control signal to the plurality of devices using… signal (i.e. audio reproduction device CU… audio channels are relayed… wirelessly to loudspeaker units [Ullmann 0023, Fig. 1, 3]… to trigger an audible alarm device 9, such as, for example, a siren installed in the house, or to send an alarm message via a communications network 10, for example to a police station. Clearly, the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037] note: Ullmann discloses broadcasting non-control signals to a plurality of wireless speaker devices.  In the same embodiment, Ullmann also discloses sending control signals to plurality of controllable alarm devices.  Ullmann is silent regarding the controllable alarm devices being wireless.  However, it would be obvious for a POSITA to combine these to “broadcast control signals.”  One would have been motivated to broadcast control signals in order to control wireless devices)…; and
wherein operations of at least a second device of the plurality of devices are controlled based on the control signal (i.e. to trigger an audible alarm device 9,… to send an alarm message via a communications network 10, for example to a police station [Ullmann 0037]).”  
Ullmann is silent regarding using “mechanical” signal “having a second predetermined frequency;”
Leon teaches “broadcasting the control signal to the plurality of devices using mechanical signal having a second predetermined frequency (i.e. a lighting device of a first of the plurality of participant wireless communication terminals to respond to audio signals in a first audio frequency range and to cause a lighting device of a second of the plurality of participant wireless communication terminals to respond to audio signals in a second audio frequency range different from the first audio frequency range [Leon 0018]); and
wherein operations of at least a second device of the plurality of devices are controlled based on the control signal (i.e. a lighting device of a first of the plurality of participant wireless communication terminals to respond to audio signals in a first audio frequency range and to cause a lighting device of a second of the plurality of participant wireless communication terminals to respond to audio signals in a second audio frequency range different from the first audio frequency range [Leon 0018]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ullmann to include the feature of having the ability to use a second frequency as disclosed by Leon.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to execute playback of the song file simultaneously on the plurality of participant wireless communication terminals [Leon 0019].”

Claim 8:  Ullmann and Leon teach all the limitations of claim 7, above.  Ullmann teaches “wherein the objects comprise a user (i.e. a person 1 enter the room after the alarm operating mode has been activated… the processing means 7 generate the detection signal DS, which triggers the alarm [Ullmann 0038] note: detects a person in the room as an object).”  

Claim 9:  Ullmann and Leon teach all the limitations of claim 8, above.  Ullmann teaches “wherein the first device is proximal to the user (i.e. a person 1 enter the room after the alarm operating mode has been activated… the processing means 7 generate the detection signal DS, which triggers the alarm [Ullmann 0038] note: detects a person in the room as an object.  The user is within signal detection range, or proximal, to the first device).”  

Claim 10:  Ullmann and Leon teach all the limitations of claim 8, above.  Ullmann teaches “further comprising the step of recognizing gesture of the user (i.e. a person 1 enter the room after the alarm operating mode has been activated… the processing means 7 generate the detection signal DS, which triggers the alarm [Ullmann 0038] note: detects a person in the room as an object.  Note2: detects a user entering, which is a gesture).”  

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann, in view of Milden, in view of Korhonen et al. US 20080045140 A1, (hereinafter Korhonen).
Claim 11:  Ullmann teaches “A system comprising a plurality of devices in communication with each other (i.e. audio reproduction device CU… audio channels are relayed… wirelessly to loudspeaker units [Ullmann 0023, Fig. 1, 3]), the system comprising:
a first device, one of the plurality of devices (i.e. audio reproduction device CU [Ullmann 0024, Fig. 1, 3]), the first device including
… operable to generate mechanical signal having a first predetermined frequency (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3 [Ullmann 0025, Fig. 1, 3]… Ultrasonic signal-generating means 6 for generating inaudible ultrasonic signals are integrated in the audio reproduction device CU [Ullmann 0024, Fig. 1, 3] note: ultrasonic signals are at a frequency outside human audible spectrum.  Note2: although reproduced by a speaker, the ultrasonic signals are generated by element 6, which in Fig. 3, is integrated into the audio reproduction device element CU, and receiving means element 5), the mechanical signal interacting with objects within an area of effect of the generated signal (i.e. ultrasonic signals emitted from the tweeter loudspeaker 8 comprise inter alia the ultrasonic signal components UT1, UT2 and UT3. The ultrasonic signal component UT1 is reflected at the chair 2 and diverted as reflected ultrasonic signal UR1 to the audio reproduction device CU, where it is received by ultrasonic signal-receiving means 5. Similarly, the ultrasonic signal component UT2 is reflected at the table 4 and the reflected ultrasonic signal UR2 is received by the ultrasonic signal-receiving means 5. Furthermore, the ultrasonic signal component UT3 is reflected at the listener 1 and the resulting reflected ultrasonic signal UR3 is received by ultrasonic signal-receiving means 5 [Ullmann 0025, Fig. 1, 3]);
a microphone operable to detect the interacted mechanical signal (i.e. ultrasonic signal-receiving means 5… can preferably be in the form of a capacitor microphone… reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 [Ullmann 0026] note: Fig. 3 shows receiving means element 5 is integrated into signal generating means 6, and audio reproduction device CU);
a processor (i.e. processing means 7 are here advantageously integrated in the audio reproduction device CU [0026, Fig. 1, 4]) operable to process the detected signal to determine presence of objects within the area of effect (i.e. reflected ultrasonic signal components UR1, UR2 and UR3, or rather the ultrasonic signal echo pattern formed by them, received by the ultrasonic signal-receiving means 5 is relayed to ultrasonic signal-processing means 7, where the echo patterns are analyzed [Ullman 0026, Fig. 1, 3]… the processing means 7 can recognize not only that the person is moving but can also recognize at what relative speed he is moving [Ullman 0028]) by frequency difference between the generated signal and the detected signal (i.e. the Doppler effect can be exploited to determine frequency shifts in reflected ultrasonic signals, which reflected ultrasonic signals are reflected at a moving object. The movement of this object causes the frequency shift… The ultrasonic signal-receiving means therefore receive… reflected signal components…The presence of frequency-shifted reflected ultrasonic signal components indicates that a moving person is in the listening room [Ullmann 0029]) the process resulting in a control signal (i.e. the direction of movement and absolute speed of the detected person can be measured and supplied to the audio reproduction device as a component of the detection signal, in order at the audio reproduction device to change, if applicable, sound settings etc [Ullmann 0030]… as specific conditions obtain, for instance, the presence of the user of the audio/video system in the listening room… the audio/video system implements this behavior pattern by effecting the settings corresponding to that behavior pattern [Ullmann 0034]… detection by the processing means of persons in the listening room can also be used to extend the audio/video system according to the invention by giving it the function of an alarm system. For that purpose, the detection signal DS generated by the processing means 7 is designed to trigger an audible alarm device 9, such as, for example, a siren installed in the house, or to send an alarm message via a communications network 10, for example to a police station. Clearly, the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037] note: reflected frequency change results in a command (control signal) to change sound settings, change user profiles, play an alarm, call police, etc.);
the first device operable to communicate, via inaudible… [signal], the control signal to a second device of the plurality of devices (i.e. audio reproduction device CU… audio channels are relayed… wirelessly to loudspeaker units [Ullmann 0023, Fig. 1, 3]… to trigger an audible alarm device 9, such as, for example, a siren installed in the house, or to send an alarm message via a communications network 10, for example to a police station. Clearly, the audio/video system itself can issue an audible alarm signal via the loudspeaker [Ullmann 0037] note: Ullmann discloses broadcasting non-control signals to a plurality of wireless speaker devices.  In the same embodiment, Ullmann also discloses sending control signals to plurality of controllable alarm devices.  Ullmann is silent regarding the controllable alarm devices being wireless.  However, it would be obvious for a POSITA to combine these to “broadcast control signals.”  One would have been motivated to broadcast control signals in order to control wireless devices); and
wherein operations of the second device are controlled based on the control signal (i.e. to trigger an audible alarm device 9,… to send an alarm message via a communications network 10, for example to a police station [Ullmann 0037]).”  
Ullmann teaches a speaker separately as one of the plurality of devices.  Ullmann is silent regarding a first device including “a speaker”;
Milden teaches “a first device, one of the plurality of devices (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s)... From the echoes, the voice activated device determines characteristics of the surrounding environment [Milden Col 31 lines 16-24] note: Milden teaches a single device with a speaker and microphone.  Milden teaches emitting sounds from the device’s speaker, and monitoring for the same sound from the device’s microphone.  This satisfies the concept of the generating and receiving of an inaudible signal from a single device), the first device including
a speaker operable to generate mechanical signal having a first predetermined frequency, the mechanical signal interacting with objects within an area of effect of the generated signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216… [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… device emits one or more sounds (e.g., tones, clicks, pings, etc.) from a speaker or transducer (e.g., speaker 216), and monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24] note: Milden teaches emitting sounds from the devices speaker, and monitoring for echoes, which is sound that has interacted with objects with an area of effect of the sound);
a microphone operable to detect the interacted mechanical signal (i.e. FIG. 2 is a block diagram of a voice activated device… includes… one or more speakers 216 and one or more microphones 218 [Milden Col 7 line 62 - Col 8 line 17, Fig. 2]… monitors one or more microphones or transducers (e.g., microphone 218) to detect echoes of the omitted sound(s) [Milden Col 31 lines 16-24]);
a processor operable to process the detected signal to determine presence of objects within the area of effect (i.e. the voice activated device determines characteristics of the surrounding environment. For example, a relatively large environment (e.g., a room or a vehicle) will reflect the sound differently than a relatively small, enclosed environment (e.g., a pocket, purse, bag, a drawer, or the like) [Milden Col 31 lines 23-27])… the process resulting in a control signal (i.e. the voice activated device may be in storage and the voice trigger system 220 not needed. Thus, the voice trigger system 220 will be placed in a low-power or standby state [Milden Col 30 lines 53-56]);
the first device operable to communicate, via inaudible sound (i.e. device emits inaudible signals, such as sound outside of the human hearing range [Milden Col 31 lines 21-22]),…”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ullman to include the feature of having the ability to integrate a speaker into a single device as disclosed by Milden.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to package the device more compactly.
Ullmann and Milden teach inaudible sound to determine objects.  Ullmann and Milden also teach control signals.  Ullmann and Milden are silent regarding the inaudible sounds also being control signals.  
Korhonen teaches “the first device operable to communicate, via… sound, the control signal to a second device of the plurality of devices (Korhonen 0034-0035, 0038 and Fig. 4 show that slave and master devices are at least “a first device” generating and receiving a mechanical signal (sound).  The control signal processed by the “first device” is communicated to slave devices, “a second device,” for playback via a sound pulse.  The claims do not specify that the devices are different, neither do they specify that the first and second devices are exclusive of one another); and
wherein operations of the second device are controlled based on the control signal  (Korhonen 0039 and Fig. 4 S124 shows all mobile devices play the audio file simultaneously).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ullmann and Milden to include the feature of having the ability to use sound waves as control signals as disclosed by Korhonen.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to play an audio file simultaneously, for higher quality surround sound.
Neither Ullmann, Milden, nor Korhonen alone teach an inaudible sound as a control signal.  
The combination of Ullmann (inaudible sound, control signals), Milden (inaudible sound, control signals), and Korhonen (sound signals [sound pulse] as control signals) teach inaudible sounds as a control signal.  One of ordinary skill in the art would find it obvious to combine Ullmann, Milden, and Korhonen, in order to silently synchronize playback devices for simultaneous playback.  
	
Claim 14:  Ullmann, Milden, and Korhonen teach all the limitations of claim 11, above.  Korhonen teaches “wherein said second device is a mobile device (i.e. slave devices 14, 16, 18, 20 [Korhonen 0020, Fig. 1] note: Fig 1 shows elements 14, 16, 18, and 20 to be smart phones).”  
One would have been motivated to combine Ullmann, Milden, and Korhonen, before the effective filing date of the invention because it provides the benefit to play an audio file simultaneously, for higher quality surround sound.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullmann, in view of Milden, in view of Korhonen, in view of Freund, Patent Application Number US 20160021291 A1 (hereinafter Freund).
Claim 12:  Ullmann, Milden, and Korhonen teach all the limitations of claim 11, above.  Ullmann teaches “wherein the objects include a user (i.e. a person 1 enter the room after the alarm operating mode has been activated… the processing means 7 generate the detection signal DS, which triggers the alarm [Ullmann 0038] note: detects a person in the room as an object); and the system further comprising a third device (i.e. front right loudspeaker enclosure LSB2 [Ullmann 0027, Fig. 1, 3]).”
Ullmann, Milden, and Korhonen are silent regarding “having at least one of an accelerometer and a gyro sensor operable to acquire user gesture.”
Freund teaches “having at least one of an accelerometer and a gyro sensor operable to acquire user gesture (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) of the wearable device 102 detected by the wearable device 102 (e.g., detected by accelerometers or gyroscopes of the wearable device 102) [Freund 0012]… although the techniques discussed herein are discussed with reference to launching a camera of the wireless device 104, the techniques discussed herein can analogously be used to launch other functionality of the wireless device, such as… launching music playback functionality [Freund 0031]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ullmann, Milden, and Korhonen to include the feature of having the ability to include the feature of having the ability to include an accelerometer and a gyro sensor as disclosed by Freund.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Claim 13:  Ullmann, Milden, Korhonen, and Freund teach all the limitations of claim 12, above.  Freund teaches “wherein said third device is a wearable device (i.e. user input module 112 allows user inputs to be provided to the wearable device… a movement or sequence of movements (e.g., also referred to as a gesture) [Freund 0012]).”  
One would have been motivated to combine Ullmann, Milden, Korhonen, and Freund, before the effective filing date of the invention because it provides the benefit of “resulting in the wireless device being ready to capture images [or music playback in 0031] by the time the user walks to and picks up the wireless device [Freund 0009].”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171